99 F.3d 1142
NOTICE: Seventh Circuit Rule 53(b)(2) states unpublished orders shall not be cited or used as precedent except to support a claim of res judicata, collateral estoppel or law of the case in any federal court within the circuit.Lamar CHAPMAN, III, Plaintiff-Appellant,v.STATE OF ILLINOIS, Defendant-Appellee.
No. 96-1254.
United States Court of Appeals, Seventh Circuit.
Submitted Oct. 8, 1996.*Decided Oct. 10, 1996.

Before COFFEY, EASTERBROOK and KANNE, Circuit Judges.

ORDER

1
Lamar Chapman seeks preliminary injunctive and compensatory relief against the state of Illinois pursuant to 42 U.S.C. § 1983 for various alleged violations of his civil rights.  The district court dismissed the suit with prejudice for a variety of reasons on plaintiff's motion to proceed in forma pauperis.  It is sufficient to note that Chapman can not sue the state of Illinois under section 1983 because the state is not a "person" within the meaning of the statute,  Will v. Michigan Dept. of State Police, 491 U.S. 58, 65 (1989).  The judgment of the district court is AFFIRMED.



*
 After an examination of the briefs and the record, we have concluded that oral argument is unnecessary;  accordingly, the appeal is submitted on the briefs and the record.  See Fed.R.App.P. 34(a);  Cir.R. 34(f)